116 Ill. App. 2d 384 (1969)
253 N.E.2d 894
People of the State of Illinois, Plaintiff-Appellee,
v.
Raymond J. Szymezak, Defendant-Appellant.
Gen. No. 53,159.
Illinois Appellate Court  First District, Second Division.
November 12, 1969.
*385 Gerald W. Getty, Public Defender of Cook County, of Chicago (Herbert Becker, Norman W. Fishman, and James J. Doherty, Assistant Public Defenders, of counsel), for appellant.
Edward V. Hanrahan, State's Attorney of Cook County, of Chicago (Elmer C. Kissane, Assistant State's Attorney, of counsel), for appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE LYONS.
Judgment affirmed.
Not to be published in full.